Title: To James Madison from Francois de Navoni, 6 May 1807
From: Navoni, Francois de
To: Madison, James



Monsieur
Cagliari le 6: May 1807:

Je me suis trés respecteusement fait un devoir d’avancer á Monsieur divers Depeches, le dernier datè le 10. Avril passé remis par Capne. Piterson dans les quelles je n’ai pas manqué de lui reppresenter le plus convenable, et de la maniére que j’ai procuré de me distinguer vis-avis de Monsieur le Commodor de Campbelle qu’il partit trés sattisfait, et content comm’aussi touts les Officiers et selon il m’a promis je l’attend bietôt de retour de Malte, et je ne manquerai pas d’en donner avis.
De moment en moment, suivant les avis, doit arriver le Brick Commendé par Monsr. le Capne. Dent, un de mes bons amis, et doit venir de Gibraltar la Scoune du Capne. Porter, qui par des Commissions on l’avoient expedié d’ordre du nommé Commodor De Campbell.
Je suis en devoir d’informer a Monsieur, que le Vice Consul du Departement de la Magdelaine me provint que le 2. Avril passé un Corsaire Anglois nommé la Tentative commandé par le Capne. Jean Cavigla, avoit pris une Scoune Ameriquaine nommé le Blanc Ameriqueain Capne. Beniamino Dolano, parti de Boston, chargé de Saumon pour Naples.  Le dit Capne. Ameriqueain enragé d’etre pris se jetta’ dan La mer, et les ondes l’enleverent sans etre jamais paru dans les environs, malgrè toutes les recherches du Vice Consul.  Le dit Corsaire se conduit a Malte, la ditte Scoune pour etre jugé.  De mon coté apprès cette relation j’en informa’ Monsr Pulis Consul a Malte, et lui ai reppresenté, que de tels Corsaires sont plus pirates que d’honnetes gens, ne font par caprice, que ruiner le Commerce.
De même par lettre du 14: Avril passé, que le dit mon Vice Consul m’a ecrit egalement de la Magdelaine, avec une in de Monsieur Joseph Manucy Vice Consul de mes Seigneurs Les Etats Unis de L’Amèrique a Biserta de Tunis, le quel se trouva a Livourne pour ses affaires, et s’embarca de rechef pour retourner a Biserta sur une Gondole Française du Patron L Guaseo nommé la pericolosa, et dans les environs de Portovechio furent attrapés par un Corsaire Anglois nommé N.  commandé par le Capitaine Vincenzo Palomba, et il furent pris; qu’un Anglois prenne un Français, il n’y-a rien à disputer, mais les Passagers neutres, et amis des Puissances en guerre, selon les droits des Gentium, doivent etre respectés, et protegés, et favorisés, et il doit leur etre rendu inviolablement tout ce qu’il appartient aux Passagers neutres.  Au contraire selon le gout d’aujourd’huy, le dit Corsaire Palomba avec le Sabre a la main et par prepotençe otá tout ce qu’il appartenoit au dit Manucci Vice Consul des Etats Unis, et lui prirent jusques chemise, et apprés on l’a debarqué dans une pointe de ce Royaume, et tres miserable se trouve actuellement a la Magdelaine attendant quelque occasion pour Tunis.
Et de semblables Corsaires il faut leur donner le titre de Pirates.  Maintenent on m’assure que dans peû de Joûrs doit venir dans le Port le dit Corsaire Palomba.  En vûe des piéces qui m’a remis le dit Vice Consul Manucci, je produirai mes instances près ce Royal Gouvernement, que de reclamer tout ce qu’il appartenoit audit Mannucci, qu’il devoit etre respecté, non pas ruiné ni maltraité, et je verrais les determinations du Gouvernement; cependant il me semble d’avoir fait mon devoir de reppresenter le tout, ou j’espere que Monsieur prendra les arrengements plus convenables pour venger l’affront fait a un Vice Consul Ameriqueain a Biserta en Tunis.
De tems en tems il arrive quelque Battiment Marchand Ameriquain pour charger du Sel qui est trés bon, et les Capitaines sont vraiment contents, soit de la qualité, que des expeditions, et de mon empressement, dont mon intention est d’Etablir un Commerce par le moyen de notre bon Sel, et aussi S. M. Sarde à une estime trés singuliere pour la Nation ameriquain comme peut l’assurer dernierement Monsieur le Commodor De Campbell.
Monsieur pourra bien animer comme mieux jugera les Negociants Maitres des Navires de touts les Etats unis de l’Amerique d’ordonner a ses Capitaines qui font retour de la Mediterannée, de venir a charger de ce Sel, et aussi d’introduire des effets de l’Amerique donnant un principe par des pacotilles, Sucre, Caffè, Drogues, Morue, des Languins, Toiles, Draps, pour faire connoitre les effets, et leur prix, que de faire des troques de Marchandises, en Sel, ou du Vin, que des autres produits de ce Royaume.  Par mes autres Depeches j’ai plusieurs fois proposé a Monsieur, le tout ce que presentement je repete.
Je continue egallement ma correspondence presque avec touts les Consuls, tant dans la Mediterannée, que ceux de l’affrique et ils sonts touts mes bons amis; comme ces Joûrs passés j’ai Ecrit a Tunis a Monsr. Cockr mon intime ami et actuellement Consul.
Je ne doute point que Monsieur, aura certainement pris des informations de moi; de Monsr. Morris, que de plusieurs autres qu’il m’ont connu.  J’ai aussi appris, que le Capne. Smith est retournè a Wasigthon, c’est un ami qui m’a beaucoup connu et poura bien dire tout çe que jugera convenable, comme aussi Monsieur Eitton.
Autre fois je me suis humblement recommendè pour pouvoir meriter les Patentes de la maniere comme mieux le jugera ayant present mes longs services rendus a la Nation, que des accueils faits aux Commendants des Fregates, que plusieurs fois ont içi mouillé, et de même honnoré le Brevet qui me donna le dit Monsieur Morris comme agent, et aussi m’a confirmé Monsieur le Commodor Campbelle bien content de mon service  Si justes instances produiront quelque effet dans le Coeur genereux de Monsieur le Premier President, que de Monsieur que certainement me combleront des prerogatives, et distinctions comme en sont distinguès touts les autres Agents, et Consuls ameriquains, m’animent m’engager de plus dans le service, que de pouvoir briller dans mes fonctions, comme je me suis distinguè a mes propres depons toutes les fois que l’occasion s’en est presentèe.  Le tout me fait esperer les graces du Puissant Gouvernement.
Nous sommes bien tranquiles quoyque la guerre continue dans sa vigueur.  Le Commerce souffre beaucoup; les derniers Manifests tant de la Françe, que des Anglais plus et plus ruinent la navigation et le Commerce.  Il faut nous desirer une Paix solide pour le bien de l’univers.
Ce sera pour moi une grande consolation si Monsieur m’honnorera de reponse touchant mes desirs, comme aussi des Commandements, que au moment seront pris a Coeur et mis en execution, la suppliant aussi de presenter mes humbles respects a Monseigneur le President, et aux Messieurs du Gouvernement, et avec toute la veneration, et obbeissence Je suis très sincerement, Monsieur Le Trés Humble Le Trés obbeist. & Trés Soumis Serviteur

Cont François De Navoni

